7 F.3d 226
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Otis CHAPMAN, Defendant-Appellant.
No. 93-5303.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 15, 1993.Decided:  October 8, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CR-92-156-N)
Kevin M. Diamonstein, Diamonstein & Staley, Newport News, Virginia, for Appellant.
Kenneth E. Melson, United States Attorney, George M. Kelley, III, Assistant United States Attorney, Norfolk, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
James Otis Chapman appeals his conviction for possession with intent to distribute a mixture of cocaine containing cocaine base (crack), in violation of 21 U.S.C. § 841(a)(1) (1988).  Because we find that there was sufficient evidence to convict, we affirm.


2
In early 1992, police officers in Suffolk, Virginia, learned that Chapman was dealing crack out of his residence.  Officers obtained a search warrant for Chapman's person, vehicles, and residence.  A patdown search of Chapman yielded a pill bottle containing thirty-seven aluminum foil balls.  Thirty-five of the balls contained crack and two contained powder cocaine.  At Chapman's residence, officers found firearms, over $16,000 in cash, a small quantity of cocaine, and drug paraphernalia including a small digital scale, razor blades, and aluminum foil that had been torn and rolled into small balls.  An expert testified that the items seized from Chapman's person and residence were consistent with drug dealing.


3
Given this testimony, it is plain that there was sufficient evidence to convict Chapman.   See Jackson v. Virginia, 443 U.S. 307, 319 (1979);   United States v. Samad, 754 F.2d 1091, 1096 (4th Cir. 1984).  As our review of the material before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.

AFFIRMED